Citation Nr: 0825066	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-13 659	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a gynecological 
condition, to include pelvic inflammatory disease, status 
post hysterectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In December 2006, the Board found that new and material 
evidence had been received and reopened the claim on appeal 
but remanded for further development including notice of the 
information and evidence needed to establish service 
connection for a preexisting condition and VAOPGCPREC 7-2004.  
The Board acknowledges that the veteran was not provided with 
this information.  However, as will be discussed more 
thoroughly below, because the veteran is presumed sound upon 
service entrance for purposes of the issue on appeal and 
clear and unmistakable evidence has not been submitted 
sufficient to rebut that presumption, the claim will be 
considered as a claim for direct service connection.  
Therefore, any error in not providing the notice information 
pertaining to preexisting conditions and aggravation is not 
prejudicial to the veteran.  Given the foregoing, the Board 
finds that VA has substantially complied with the December 
2006 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy has not been shown to be 
casually or etiologically related to service.


CONCLUSION OF LAW

A gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was fully satisfied by a 
letter sent to the veteran in December 2006, which addressed 
all of the notice elements.  Although this letter was not 
sent prior to the initial adjudication of the veteran's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated in a January 2008 supplemental statement of the 
case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service medical records as 
well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In this regard, in February 2007, 
the National Personnel Records Center (NPRC) informed VA that 
all available service medical records had been sent.  
Further, the veteran did not identify any private treatment 
providers when requested to do so in the December 2006 
letter.  Additionally, the veteran underwent a VA examination 
pursuant to the December 2006 Board remand in December 2007.  
VA has also assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that the disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he/she seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
gynecological condition.  The veteran contends that she had a 
hysterectomy because of a molar pregnancy and pelvic 
inflammatory disease (hereinafter PID) both of which began 
while in-service.  In this case, the presumption of soundness 
applies because there is no enlistment examination of record.  
Although there is some evidence in her service medical 
records indicating that she had an ovarian cystectomy in 1979 
prior to her service, the Board finds that there is 
insufficient evidence establishing that a gynecological 
condition clearly and unmistakably existed prior to service.  
Significantly, there is no pre-service record documenting the 
cystectomy or PID.  Thus, as a matter of law, the presumption 
of soundness cannot be rebutted, and the Board must find that 
any gynecological condition did not preexist her period of 
service.  Therefore, the Board's analysis must turn to the 
issue of whether a gynecological condition was incurred 
during the veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).

The veteran's September 1981 separation examination reflected 
that she was in her third month of pregnancy upon her release 
from service.  The post-service medical evidence reflected 
that in December 1981, she had a D&C (dilatation and 
curettage) procedure.  In September 1982, the veteran had her 
first child.  In February 1984, it was noted that she had an 
ovarian cyst.  A 1984 record reflected that she had two 
negative pap smears.  The veteran was given a provisional 
diagnosis of ovarian cyst v. hydrosalpinx in January 1985.  
In February 1985, the veteran was diagnosed with PID.  She 
had her second child in May 1986 and a June 1986 cervical 
examination was within normal limits.  Following complaints 
of chronic pelvic pain, the veteran elected to undergo a 
total abdominal hysterectomy in June 1987.  The doctor who 
performed the hysterectomy indicated that a pap smear in 
April 1987 was negative.  Following the procedure, she was 
discharged with diagnoses of chronic pelvic pain and pelvic 
adhesive disease.  A June 1987 pathology report that analyzed 
tissue obtained during the hysterectomy revealed condyloma of 
the cervix with chronic inflammation, right ovary multiple 
follicle cysts, and extensive adhesions between adnexa (as a 
result of her recent surgery).  

An August 2001 VA treatment entry reflected that a nurse 
practitioner had reviewed the veteran's service medical 
records and post-service records and concluded that the 
necessitation of the total hysterectomy could quite probably 
have been avoided if earlier detection of the molar pregnancy 
had been detected.  She reasoned that molar pregnancies can 
lead to serious systemic carcinomatous conditions.  However, 
after reviewing the veteran's claims file, the December 2007 
VA examiner concluded that PID with pelvic adhesive disease 
was more likely than not the causative factor of her 
subsequent hysterectomy.  Further, PID was acquired following 
release from active duty.  Additionally, her in-service 
pregnancy did not cause nor contribute to her post-service 
discharge conditions and subsequent hysterectomy.  

In summary, the medical evidence reflected that the August 
2001 VA medical professional opined that the veteran's in-
service molar pregnancy could have led to her hysterectomy 
while the December 2007 VA examiner concluded that it did 
not.  As discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

After carefully considering both opinions of record, the 
Board attaches more probative weight to the opinion of the 
December 2007 VA examiner.  In this regard, the August 2001 
examiner opined that the veteran's total hysterectomy could 
have been avoided if the molar pregnancy had been detected 
earlier.  She reasoned that molar pregnancies can lead to 
serious systemic carcinomatous conditions.  However, her use 
of the words "could" and "can" makes her opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  More importantly, the Board finds it 
significant that she did not provide a rationale or point to 
evidence to support her conclusion that this is what happened 
in the veteran's case.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998); Black, 5 Vet. App. at 180.  

In contrast, the December 2007 VA examiner provided detailed 
reasoning and rationale for her conclusions.  In general, it 
was referenced that PID is more commonly associated with a 
community-acquired infection initiated by a sexually 
transmitted agent and less commonly caused by medical 
procedures, pregnancy, and other primary abdominal processes.  
In this regard, the examiner noted that PID, chronic pelvic 
pain, and cervical condylomata were first diagnosed after 
service.  The examiner further noted that no in-service pap 
test showed condylomata and that PID was most likely as not 
worsened by the condylomata.  Moreover, she indicated that 
the only histological evidence of PID worsening was from the 
diagnosis of condyloma post-service.  Therefore, the examiner 
concluded that although the hysterectomy in 1987 was most 
likely related to complications of PID/pelvic adhesive 
disease, it was not likely that the veteran's gynecological 
disorders which led to her hysterectomy began during her 
military service or were etiologically related to her active 
duty.  Additionally, the examiner's conclusion that the 
veteran's in-service pregnancy did not cause or contribute to 
her post-service conditions (PID) and subsequent hysterectomy 
is supported by the evidence which shows she had an ovarian 
cystectomy and two spontaneous abortions prior to service but 
was not diagnosed with PID until 1985.  As such, the Board 
attaches great probative weight to the December 2007 VA 
examiner's opinion as it is supported with rationale and the 
other evidence of record.  

Finally, to the extent that the veteran is contending that 
her hysterectomy was the result of her pregnancy and that she 
contracted PID in-service, she, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the more persuasive medical evidence does not 
show that the veteran's gynecological condition to include 
PID and the residuals of a hysterectomy were incurred in or 
aggravated by military service.  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a gynecological condition, 
to include pelvic inflammatory disease, status post 
hysterectomy.  


ORDER

Entitlement to service connection for a gynecological 
condition, to include pelvic inflammatory disease, status 
post hysterectomy is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


